UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Economic Development Zone of Hanzhong City, Shaan’xi Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 29-85257870 (Registrant's telephone number) Copy of Communications to: Bernard & Yam, LLP Attn: Bin Zhou, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone: 212-219-7783 Fax: 212-219-3604 Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: as of March 31, 2012, 156,000,000 shares of common stock and as of May 04, 2012, 156,000,000 shares of common stock. 1 CHINA FORESTRY, INC. Form 10-Q for the period ended March 31, 2012 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4 - CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5. OTHER INFORMATION 22 ITEM 6 - EXHIBITS 23 2 PART I - FINANCIAL INFORMATION ITEM1 - FINANCIAL STATEMENTS CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ Accounts receivable, net (Note 5) Other receivables Other receivables-related parties (Note 16) - Inventories (Note 6) Prepayment (Note 7) Total Current Assets Property, plant and equipment, net (Note 8) Intangible assets, net(Note 9) Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans (Note 10) $ Accounts payable Other payables Due to related parties (Note 16) Accrued expenses Interest payable Advance from customers Long-term loans due within one year (Note 11) Total Current Liabilities Convertible promissory note-shareholders (Note 12) Total Liabilities Shareholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized, 156,000,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Accumulated other comprehensive income Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements 3 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, Revenue Net sales $ $ Cost of Goods Sold ) ) Gross Profit Operating Expenses Selling expenses General and administrative expenses (Note 13) Total operating expenses Income from operations Other Income (Expenses) Interest expense ) ) Other income Total other income (expenses) Loss before income taxes Income taxes - - Net Income $ $ Net Loss per share - basic and diluted $ $ Weighted average shares outstanding- basic and diluted Comprehensive Income Net income $ $ Other comprehensive income - Foreign currency translation adjustment Comprehensive income $ $ See Notes to Consolidated Financial Statements. 4 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Operating Activities: Net income $ $ Adjustments to reconcile income to net cash provided by operations Depreciation Provision for bad debts - Amortization of intangible assets 50 48 Gain on disposal of property, plant and equipment - ) Changes in operating assets and liabilities: Restricted cash - ) Accounts receivable, net ) Other receivables ) ) Inventories ) ) Prepayment ) Accounts payable ) ) Other payables Accrued expenses ) ) Interest payable Advance from customers ) Net cash provided by operating activities Investing Activities Purchase of properties, plant and equipment ) ) Proceeds from disposal of properties, plant and equipments - Proceeds from repayment of loan made to related parties - Net cash provided by (used in) investing activities ) Financing Activities Proceeds from related parties Repayment to related parties ) ) Repayment of loans ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $
